                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

JOTHAM BETHEA,                                 )
                                               )
                                               )
                      Plaintiff,               )
                                               ) CIVIL ACTION FILE
v.                                             ) NO.:
                                               )
DOUG SHULMAN and ONEMAIN                       )
FINANCIAL,                                     )
                                               )
                                               )
                      Defendants.              )
                                               )

                               NOTICE OF REMOVAL

          Defendant OneMain Financial removes this action from the North Carolina

General Court of Justice, District Court Division, Wake County (the “Wake County

District Court”) to the United States District Court for the Eastern District of North

Carolina under 28 U.S.C. §§ 1331, 1441, and 1446. This action is removable because

Plaintiff Jotham Bethea alleges claims arising under the federal Fair Credit

Reporting Act (“FCRA”) and Fair Debt Collection Practices Act (“FDCPA”).

Plaintiff’s additional state-law claims for breach of contract and “defamation,

financial injury,” form part of the same case or controversy as his federal claims,

and fall under this Court’s supplemental jurisdiction.




42527398 v1
              Case 5:19-cv-00545-D Document 1 Filed 12/02/19 Page 1 of 7
                          PROCEDURAL REQUIREMENTS

          1.     Plaintiff filed this action in the Wake County District Court (No.

19CV018118) on October 23, 2019. Plaintiff mailed copies of his “Complaint for

Money Owed” and summons to OneMain’s North Carolina registered agent for

service of process by certified mail postmarked October 29, 2019. CT Corporation

System received the certified mailing on October 31, 2019. This notice is timely

filed within 30 days of OneMain receiving notice of Plaintiff’s Complaint. See 28

U.S.C. § 1446(b) (“The notice of removal … shall be filed within 30 days after the

receipt by the defendant, through service or otherwise, of a copy of the initial

pleading”); Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 119

S.Ct. 1322 (1999) (finding 30-day removal period runs from date of service of

summons and complaint).

          2.     True and correct copies of all process, pleadings, and orders in the

Wake County District Court action are attached hereto as Exhibit “A.” See 28 U.S.C.

§ 1446.

          3.     The United States District Court for the Eastern District of North

Carolina is the federal district court embracing the Wake County. See 28 U.S.C. §§

113(a) and 1441(a).




                                           -2-
42527398 v1
               Case 5:19-cv-00545-D Document 1 Filed 12/02/19 Page 2 of 7
          4.     OneMain is giving prompt written notice of this Notice of Removal to

Plaintiff and the Wake County District Court as required by 28 U.S.C. §1446(d).

          5.     Defendant Doug Shulman consents to removal of this action to the

United States District Court for the Eastern District of North Carolina, Western

Division. Attached as Exhibit “B” to this Notice of Removal is a copy of the form

evidencing Doug Shulman’s consent to this removal. Thus, all defendants join in

this removal.

                       FEDERAL QUESTION JURISDICTION

          The federal removal statutes provide that “any civil action brought in a State

court which the district courts of the United States have original jurisdiction, may be

removed by the defendant or the defendants, to the district court of the United States

for the district and division embracing the place where such action is pending.” 28

U.S.C. § 1441(a). District Courts have original jurisdiction of all civil actions

asserting claims arising under federal law. 28 U.S.C. § 1331.

          Whether a claim “arises under” federal law “is governed by the ‘well-pleaded

complaint rule,’ which provides that federal jurisdiction exists only when a federal

question is presented on the face of plaintiff’s properly pleaded complaint.”

Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425 (1987).




                                            -3-
42527398 v1
               Case 5:19-cv-00545-D Document 1 Filed 12/02/19 Page 3 of 7
          Here, Plaintiff alleges violations of and prays for relief under the FCRA, 15

U.S.C. §§ 1681 et seq., and the FDCPA, 15 U.S.C. §§ 1692 et seq. This case is

removable because the FCRA and FDCPA are federal laws.

                          SUPPLEMENTAL JURISDICTION

          This Court can exercise supplemental jurisdiction over Plaintiff’s additional

state-law claims because they form part of the same case or controversy as his FCRA

and FDCPA claims. See 28 U.S.C. §§ 1367(a), 1441(c); Shanaghan v. Cahill, 58

F.3d 106, 109-110 (4th Cir. 1995) (stating district courts have discretion to exercise

supplemental jurisdiction).

          The supplemental jurisdiction statute, 28 U.S.C. § 1367(a), provides in

relevant part that:

          [I]n any civil action of which the district courts have original
          jurisdiction, the district courts shall have supplemental jurisdiction over
          all other claims that are so related to the claims in the action within such
          original jurisdiction that they form part of the same case or
          controversy…

          Here, Plaintiff alleges no facts to support his federal FCRA and FDCPA

claims, or his state-law claims for breach of contract and “defamation, financial

industry.” However, the nature of Plaintiff’s claims indicate that he is seeking

damages for the servicing and reporting of a debt obligation owed to OneMain.

Plaintiff’s state-law claims are likely “so related to claims in the action within [this


                                              -4-
42527398 v1
              Case 5:19-cv-00545-D Document 1 Filed 12/02/19 Page 4 of 7
Court’s] original jurisdiction” that they form part of the same case or controversy

and falls squarely within this Court’s supplemental jurisdiction. See 28 U.S.C. §§

1367(a), 1441(c).

          This Court should exercise supplemental jurisdiction over Plaintiff’s state-

law claim to avoid an unnecessary duplication of judicial resources. See

Shaughnessy v. Duke Univ., No. 1:18-CV-461, 2018 WL 6047277, at *6 (M.D. N.C.

Nov. 19, 2018) (electing to exercise supplement jurisdiction for “reasons of judicial

economy, fairness, and convenience”). Plaintiff’s state-law claims do not appear to

raise novel or complex issues of state law, do not predominate over his federal

claims, and arise from the same transactions or occurrences as his FCRA and

FDCPA claims. It is therefore proper for the Court to exercise jurisdiction over

Plaintiff’s entire action.

                 ADOPTION AND RESERVATION OF DEFENSES

          By filing this Notice of Removal, OneMain does not waive or relinquish its

rights to assert any defense or affirmative matter, including, but not limited to, the

defenses of: (1) lack of jurisdiction over the person; (2) improper venue; (3)

insufficiency of process; (4) insufficiency of service of process; (5) improper joinder

of claims and/or parties; (6) failure to state a claim; (7) the mandatory arbitrability




                                           -5-
42527398 v1
              Case 5:19-cv-00545-D Document 1 Filed 12/02/19 Page 5 of 7
of some or all of the claims; (8) failure to join indispensable parties; or (9) any other

defense available under Fed. R. Civ. P. 12, any state or federal statute, or otherwise.

                                   CONCLUSION

          WHEREFORE, OneMain respectfully asks the Court to take jurisdiction and

issue all necessary orders and process to remove this action from the Wake County

District Court to the United States District Court for the Eastern District of North

Carolina.

          Respectfully submitted this 2nd day of December, 2019.



                                         /s/ Kristen Peters Watson
                                         Kristen Peters Watson
                                         N.C. Bar No. 51410
                                         BURR & FORMAN LLP
                                         421 Fayetteville Street, Suite 1100
                                         Raleigh, NC 27601
                                         Telephone: (919) 334-4710
                                         Facsimile: (919) 573-0771
                                         kwatson@burr.com

                                         Attorney for OneMain Financial




                                          -6-
42527398 v1
              Case 5:19-cv-00545-D Document 1 Filed 12/02/19 Page 6 of 7
                           CERTIFICATE OF SERVICE

          I hereby certify that on this 2nd day of December, 2019, I presented the

foregoing NOTICE OF REMOVAL to the Clerk of Court for filing and uploading

to the CM/ECF system, and that I served a true and correct copy of the document

via United States First Class Mail, postage prepaid, addressed as follows:


          Jotham Bethea
          3776 Barnwell Dr.
          Winston-Salem, NC 27105


                                        /s/ Kristen Peters Watson




                                         -7-
42527398 v1
              Case 5:19-cv-00545-D Document 1 Filed 12/02/19 Page 7 of 7
